      Case 2:19-cr-00174-MHH-JHE Document 14 Filed 09/18/19 Page 1 of 2                                     FILED
                                                                                                   2019 Sep-18 AM 07:27
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,                         )
                                                      )
               PLAINTIFF,                             )
                                                      )
VS.                                                   ) CASE NUMBER: 2:19-174-MHH-JHE
                                                      )
IAN TYLER RETTIG,                                     )
                                                      )
               DEFENDANT.                             )



             OBJECTION TO PRE-SENTENCE INVESTIGATION REPORT


       Comes now the defendant and objects to the Pre-Sentence Investigation Report on the

following grounds:

       1.   Defendant objects to paragraph 10. Defendant objects to being denied the adjustment

            for acceptance of responsibility. The Defendant has entered a plea of guilty in a

            timely manner and allowed the government to avoid a trial in this case. The report

            writer opines that the Defendant is not entitled to the 2 point reduction due to his

            possession of drugs during his period of incarceration. She further states that a

            defendant must demonstrate “voluntary or withdrawal from criminal conduct or

            associations” to be eligible for the reduction. It is clear that the Defendant was

            incarcerated and not able to withdraw from criminal associations. It also seems

            obvious that the Defendant has an addiction to drugs and the denial of the reduction

            is nothing more than punishing an addict for his addiction when he has not been

            provided any sort of drug treatment while incarcerated.
      Case 2:19-cr-00174-MHH-JHE Document 14 Filed 09/18/19 Page 2 of 2




       2.   The proper offense level is 14 and combined with a criminal history category of

              III yields a sentencing guideline range of 21 months to 27 months.



       WHEREFORE, PREMISES CONSIDERED, Defendant Ian Tyler Rettig, prays this

Honorable Court to consider the foregoing objection.




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2019, I electronically filed the foregoing using the

CM/ECF system which will send notification of such filing.

                                                     Respectfully submitted,

                                                     ____________________________
                                                     /s/Alison Wallace
                                                     Alison Wallace
                                                     P.O. Box 36926
                                                     Hoover, AL 35236
                                                     (205) 500-1667
                                                     E-mail: alisonatlaw@gmail.com
                                                     ASB-1161-E45A
